Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

IRONWOOD PHARMACEUTICALS, INC.

 

and

 

CYCLERION THERAPEUTICS, INC.

 

Dated as of March 30, 2019

 

--------------------------------------------------------------------------------



 

EMPLOYEE MATTERS AGREEMENT

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.1.

General

 

1

 

 

 

 

ARTICLE II TRANSFER OF CYCLERION EMPLOYEES; GENERAL PRINCIPLES

 

6

 

 

 

Section 2.1.

Transfer of Employment to Cyclerion of Additional Employees; Post-Effective Time
Transfers; Independent Contractors

 

6

Section 2.2.

Assumption and Retention of Liabilities

 

6

Section 2.3.

Cyclerion Participation in the Ironwood Plans

 

7

Section 2.4.

Sponsorship of the Cyclerion Plans

 

7

Section 2.5.

No Duplication of Benefits; Service and Other Credit

 

7

Section 2.6.

Reimbursements

 

8

Section 2.7.

Approval of Plans

 

8

Section 2.8.

Delivery of Shares; Registration Statement

 

8

Section 2.9.

Labor Relations

 

8

 

 

 

 

ARTICLE III DEFINED CONTRIBUTION AND NON-QUALIFIED DEFERRED COMPENSATION PLANS

 

9

 

 

 

Section 3.1.

401(k) Plan

 

9

 

 

 

 

ARTICLE IV HEALTH AND WELFARE PLANS; PAYROLL; COBRA AND VACATION

 

10

 

 

 

Section 4.1.

Cessation of Participation in Ironwood Health and Welfare Plans

 

10

Section 4.2.

Allocation of Health and Welfare Plan Liabilities

 

10

Section 4.3.

Flexible Spending Plan Treatment

 

11

Section 4.4.

Workers’ Compensation Liabilities

 

11

Section 4.5.

Payroll Taxes and Reporting

 

12

Section 4.6.

COBRA and HIPAA Compliance

 

12

Section 4.7.

Vacation and Paid Time Off

 

13

 

 

 

 

ARTICLE V INCENTIVE COMPENSATION, EQUITY COMPENSATION AND OTHER BENEFITS

 

13

 

 

 

Section 5.1.

Annual Cash-Based Incentive Plans

 

13

Section 5.2.

Awards under the Ironwood Equity-Based Plans

 

13

 

i

--------------------------------------------------------------------------------



 

Section 5.3.

Ironwood ESPP

 

19

Section 5.4.

Blackout Period

 

19

Section 5.5.

Section 409A

 

19

 

 

 

 

ARTICLE VI GENERAL AND ADMINISTRATIVE

 

20

 

 

 

Section 6.1.

Sharing of Participant Information

 

20

Section 6.2.

No Third Party Beneficiaries

 

20

Section 6.3.

Audit Rights with Respect to Information Provided

 

20

Section 6.4.

Fiduciary Matters

 

20

Section 6.5.

Consent of Third Parties

 

21

Section 6.6.

Assignment of “Claw-Back” or Recoupment Rights

 

21

Section 6.7.

Proprietary Information and Inventions Agreements

 

21

 

 

 

 

ARTICLE VII DISPUTE RESOLUTION

 

21

 

 

 

Section 7.1.

Negotiation

 

21

Section 7.2.

Arbitration

 

22

Section 7.3.

Continuity of Service and Performance

 

22

Section 7.4.

Injunctive or Other Equity Relief

 

22

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

22

 

 

 

Section 8.1.

Complete Agreement; Construction

 

22

Section 8.2.

Transaction Agreements

 

22

Section 8.3.

Counterparts

 

22

Section 8.4.

Survival of Agreements

 

23

Section 8.5.

Expenses

 

23

Section 8.6.

Notices

 

23

Section 8.7.

Waivers

 

24

Section 8.8.

Assignment

 

24

Section 8.9.

Successors and Assigns

 

24

Section 8.10.

Termination and Amendment

 

24

Section 8.11.

Payment Terms

 

24

Section 8.12.

Subsidiaries

 

25

Section 8.13.

Third Party Beneficiaries

 

25

Section 8.14.

Titles and Headings

 

25

Section 8.15.

Governing Law

 

25

Section 8.16.

Severability

 

25

 

ii

--------------------------------------------------------------------------------



 

Section 8.17.

Interpretation

 

26

Section 8.18.

No Duplication; No Double Recovery

 

26

Section 8.19.

No Waiver

 

26

Section 8.20.

Transfer of Records and Information

 

26

Section 8.21.

Cooperation

 

26

 

iii

--------------------------------------------------------------------------------



 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of March 30, 2019,
is entered into by and between Ironwood Pharmaceuticals, Inc. (“Ironwood”), a
Delaware corporation, and Cyclerion Therapeutics, Inc. (“Cyclerion”), a
Massachusetts corporation and a wholly owned subsidiary of Ironwood. 
Capitalized terms used and not defined herein shall have the meaning set forth
in the Separation Agreement between the Parties, dated as of March 30, 2019 (the
“Separation Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, as contemplated by the Separation Agreement, Ironwood and Cyclerion
desire to enter into this Agreement to provide for the allocation of Assets,
Liabilities, and responsibilities with respect to certain matters relating to
employees and other individual service providers (including employee
compensation and benefit plans and programs) between them.

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                 General.  For purposes of this
Agreement the following terms shall have the meaning ascribed to them in this
Article I.

 

(1)                                 “2005 Plan” means the Ironwood
Pharmaceuticals, Inc. Amended and Restated 2005 Stock Incentive Plan.

 

(2)                                 “2010 Plan” means the Ironwood
Pharmaceuticals, Inc. Amended and Restated 2010 Employee, Director and
Consultant Equity Incentive Plan.

 

(3)                                 “Action” means any demand, action, claim,
suit, countersuit, arbitration, inquiry, subpoena, case, litigation, proceeding
or investigation (whether civil, criminal, administrative or investigative) by
or before any court or grand jury, any Governmental Entity or any arbitration or
mediation tribunal.

 

(4)                                 “Adjustment Fraction” means a fraction, the
numerator of which is the volume-weighted average trading price of Ironwood
Common Stock (trading “regular way”) on the ten (10) trading days immediately
prior to the date upon which the Distribution Effective Time occurs, as reported
on Bloomberg, and the denominator of which is the Ironwood Post-Distribution
Stock Price.

 

(5)                                 “Assets” means all rights, title and
ownership interests in and to all rights, properties, claims, Contracts,
businesses, or assets (including goodwill), wherever located (including in the
possession of vendors or other third parties or elsewhere), of every kind,
character and description, whether real, personal or mixed, tangible or
intangible, whether accrued, contingent or otherwise, in each case, whether or
not recorded or reflected on the books

 

--------------------------------------------------------------------------------



 

and records or financial statements of any Person.  Except as otherwise
specifically set forth herein, in the Separation Agreement or in the Tax Matters
Agreement, the rights and obligations of the Parties with respect to Taxes shall
be governed by the Tax Matters Agreement and, therefore, Taxes (including any
Tax items, attributes or rights to receive any Tax Refunds (as defined in the
Tax Matters Agreement)) shall not be treated as Assets governed by this
Agreement.

 

(6)                                 “COBRA” means the continuation coverage
requirements for “group health plans” under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and as codified in Code
Section 4980B and ERISA Sections 601 through 608.

 

(7)                                 “Code” means the Internal Revenue Code of
1986, as amended, or any successor federal income tax law.  Reference to a
specific Code provision also includes any proposed, temporary, or final
regulation in force under that provision.

 

(8)                                 “Consents” means any consents, waivers,
notices, reports or other filings to be obtained from or made, including with
respect to any Contract, or any registrations, licenses, permits, authorizations
to be obtained from, or approvals from, or notification requirements to, any
Third Parties, including any Governmental Entity.

 

(9)                                 “Conversion Fraction” means a fraction, the
numerator of which is the volume-weighted average trading price of Ironwood
Common Stock (trading “regular way”) on the ten (10) trading days immediately
prior to the date upon which the Distribution Effective Time occurs and the
denominator of which is the Purchase Price (as such term is used in the Stock
Purchase Agreement).

 

(10)                          “Cyclerion 401(k) Plan” means the tax-qualified
defined contribution savings plan with a cash or deferred arrangement under
Section 401(k) of the Code adopted by Cyclerion or a Cyclerion Group member
prior to the Distribution Effective Time.

 

(11)                          “Cyclerion Common Stock” means the common stock of
Cyclerion, no par value.

 

(12)                          “Cyclerion Employee” means any individual who, as
of the Distribution Effective Time, is either actively employed by or then on a
leave of absence from Cyclerion or a Cyclerion Group member (including
maternity, paternity, family, sick, disability leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, and
leave under the Family Medical Leave Act and other approved leaves) or who is
employed by Ironwood or an Ironwood Group member and who becomes a Cyclerion
Employee pursuant to the operation of this Agreement.

 

(13)                          “Cyclerion ESPP” has the meaning set forth in
Section 2.7.

 

(14)                          “Cyclerion FSAs” has the meaning set forth in
Section 4.3.

 

(15)                          “Cyclerion Group” means (a) Cyclerion and each
entity that is a Subsidiary of Cyclerion or will be a Subsidiary of Cyclerion
immediately following the Distribution Effective Time and (b) on and after the
Distribution Effective Time, Cyclerion and any entity that is a Subsidiary of
Cyclerion.

 

2

--------------------------------------------------------------------------------



 

(16)                          “Cyclerion Health and Welfare Plans” has the
meaning set forth in Section 4.1.

 

(17)                          “Cyclerion Omnibus Equity Plan” means the
Cyclerion Omnibus Equity Plan adopted by Cyclerion prior to the Distribution
Effective Time.

 

(18)                          “Cyclerion Participant” means any individual who
is a Cyclerion Employee or a Former Cyclerion Employee, and any beneficiary,
dependent, or alternate payee of such individual, as the context requires.

 

(19)                          “Cyclerion Pharmaceutical Business” means: (i) the
business, operations and activities conducted at any time prior to the
Distribution Effective Time by either Party or any of its Subsidiaries to the
extent relating to, arising out of or resulting from the Cyclerion Product
Candidates (including the discovery, research and development of such Cyclerion
Product Candidates worldwide) or similar to the services to be provided under
the Development Agreement; and (ii) the Cyclerion Discovery Programs.

 

(20)                          “Cyclerion RSU” means a restricted stock unit that
represents a general unsecured promise by Cyclerion to deliver a share of
Cyclerion Common Stock (or an amount in cash determined by reference to the
value of a share of Cyclerion Common Stock), which restricted stock unit is
granted as part of the adjustment to Ironwood RSUs as set forth in
Section 5.2(c).

 

(21)                          “Dispute Notice” has the meaning set forth in
Section 7.1.

 

(22)                          “Disputes” has the meaning set forth in
Section 7.1.

 

(23)                          “Distribution Date” means the date, as shall be
determined by the Board of Directors of Ironwood, on which the Distribution
occurs.

 

(24)                          “Distribution Effective Time” means 12:01
a.m. Eastern time on the Distribution Date.

 

(25)                          “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.  Reference to a specific provision of ERISA
also includes any proposed, temporary, or final regulation in force under that
provision.

 

(26)                          “Former Cyclerion Employee” means any individual
whose employment with either Party or any of its respective Subsidiaries and
Affiliates terminated for any reason before the Distribution Effective Time, and
who was primarily engaged in providing services to the Cyclerion Pharmaceutical
Business as of the date of his or her termination of employment.

 

(27)                          “Former Ironwood Employee” means any individual
whose employment with an Ironwood Group member terminated for any reason before
the Distribution Effective Time, other than a Former Cyclerion Employee.

 

(28)                          “Governmental Entity” means any nation or
government, any state, municipality or other political subdivision thereof and
any entity, body, agency, commission, department, board, bureau or court,
whether domestic, foreign, multinational, or supranational exercising

 

3

--------------------------------------------------------------------------------



 

executive, legislative, judicial, regulatory, self-regulatory or administrative
functions of or pertaining to government and any executive official thereof.

 

(29)                          “Group” means (a) with respect to Ironwood, the
Ironwood Group and (b) with respect to Cyclerion, the Cyclerion Group, as the
context requires.

 

(30)                          “HIPAA” means the health insurance portability and
accountability requirements for “group health plans” under the Health Insurance
Portability and Accountability Act of 1996, as amended.

 

(31)                          “Incentive Stock Option” means an option which
qualifies as an incentive stock option under the provisions of Section 422 of
the Code.

 

(32)                          “Indemnifiable Loss” means any and all
Liabilities, including damages, losses, deficiencies, obligations, penalties,
judgments, settlements, claims, payments, fines and other costs and expenses of
any and all Actions and demands, assessments, judgments, settlements and
compromises relating thereto and the reasonable fees and expenses of attorneys’,
accountants’, consultants’ and other professionals’ incurred in the
investigation or defense thereof or the enforcement of rights hereunder.

 

(33)                          “Indemnifying Party” means, with respect to any
Direct Claim or Third Party Claim, the Party which is or may be required
pursuant to Article VI of the Separation Agreement to provide indemnification
pursuant to such claim.

 

(34)                          “Ironwood 401(k) Plan” means the Ironwood
Pharmaceuticals, Inc. 401(k) Savings Plan.

 

(35)                          “Ironwood Common Stock” means the Class A common
stock, par value $0.001 per share, of Ironwood.

 

(36)                          “Ironwood Employee” means any individual who, as
of the Distribution Effective Time, is either receiving compensation from a
member of the Ironwood Group which is to be reported on IRS Form W-2 (in the
case of individuals employed in the United States) or who is on the payroll of
an Ironwood Group member (in the case of individuals outside the United States),
but does not include any Cyclerion Employee.

 

(37)                          “Ironwood Equity-Based Plans” means the 2005 Plan
and the 2010 Plan.

 

(38)                          “Ironwood ESPP” means the Amended and Restated
Ironwood 2010 Employee Stock Purchase Plan.

 

(39)                          “Ironwood FSAs” has the meaning set forth in
Section 4.3.

 

(40)                          “Ironwood Group” means (a) prior to the
Distribution Effective Time, Ironwood and each entity that will be a Subsidiary
of Ironwood immediately following the Distribution Effective Time and (b) from
and after the Distribution Effective Time, Ironwood and each entity that is a
Subsidiary of Ironwood.

 

4

--------------------------------------------------------------------------------



 

(41)                          “Ironwood Health and Welfare Plans” means the
health and welfare plans sponsored and maintained by Ironwood or any Ironwood
Group member immediately prior to the Distribution Effective Time which provide
group health, life, dental, accidental death and dismemberment, health care
reimbursements, dependent care assistance and disability benefits.

 

(42)                          “Ironwood Participant” means any individual who is
an Ironwood Employee or a Former Ironwood Employee, and any beneficiary,
dependent, or alternate payee of such individual, as the context requires.

 

(43)                          “Ironwood Post-Distribution Stock Price” means a
number equal to (a) the aggregate value of all shares of Ironwood Common Stock
outstanding immediately following the Distribution Effective Time minus the
aggregate value of all shares of Cyclerion Common Stock outstanding immediately
following the Distribution Effective Time, each as determined on a fully-diluted
basis pursuant to the treasury stock method, divided by (b) the number of shares
of Ironwood Common Stock outstanding immediately following the Distribution
Effective Time, as determined on a fully-diluted treasury stock method basis.

 

(44)                          “Ironwood Restricted Stock” means Ironwood Common
Stock subject to restrictions requiring that it be delivered or offered for sale
to Ironwood if specified service or performance-based conditions are not
satisfied granted by Ironwood prior to the Distribution Date pursuant to the
Ironwood Equity-Based Plans.

 

(45)                          “Ironwood RSU” means a restricted stock unit that
represents a general unsecured promise by Ironwood to deliver a share of
Ironwood Common Stock (or an amount in cash determined by reference to the value
of a share of Ironwood Common Stock).

 

(46)                          “Liabilities” means any and all indebtedness,
liabilities, costs, expenses, interest and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, known or unknown, reserved
or unreserved, or determined or determinable, including those arising under any
Law, Action, or in connection with any dispute, whether asserted or unasserted,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Entity and those arising under any
Contract or any fines, damages or equitable relief which may be imposed and
including all costs and expenses related thereto.  Except as otherwise
specifically set forth herein, in the Separation Agreement or in the Tax Matters
Agreement, the rights and obligations of the Parties with respect to Taxes shall
be governed by the Tax Matters Agreement and, therefore, Taxes shall not be
treated as Liabilities governed by this Agreement.

 

(47)                          “Option” when immediately preceded by “Ironwood”
means an option (either nonqualified or an Incentive Stock Option) to purchase
Ironwood Common Stock granted by Ironwood prior to the Distribution Date
pursuant to the Ironwood Equity-Based Plans and when immediately preceded by
“Cyclerion” means an option (either nonqualified or an Incentive Stock Option)
to purchase Cyclerion Common Stock, which option is granted pursuant to the
Cyclerion Omnibus Equity Plan as part of the adjustment to Ironwood Options as
set forth in Section 5.2(a).

 

(48)                          “Plan” when immediately preceded by “Ironwood”
means any plan, policy, program, payroll practice, on-going arrangement,
contract, trust, insurance policy or other

 

5

--------------------------------------------------------------------------------



 

agreement or funding vehicle (including an Ironwood Health and Welfare Plan) for
which the eligible classes of participants include employees or former employees
of Ironwood or an Ironwood Group member (which may include employees of
Cyclerion Group members prior to the Distribution Effective Time), and when
immediately preceded by “Cyclerion,” means any plan, policy, program, payroll
practice, on-going arrangement, contract, trust, insurance policy or other
agreement or funding vehicle (including a Cyclerion Health and Welfare Plan) for
which the eligible classes of participants are limited to employees or former
employees (and their eligible dependents) of Cyclerion or a Cyclerion Group
member, but no other Ironwood Group member.

 

(49)                          “RSA Dividend” has the meaning set forth in
Section 5.2(b)(i).

 

(50)                          “Stock Purchase Agreement” means the Amended and
Restated Common Stock Purchase Agreement by and between Cyclerion
Therapeutics, Inc. and the Investors named therein, dated as of February 25,
2019.

 

ARTICLE II

 

TRANSFER OF CYCLERION EMPLOYEES; GENERAL PRINCIPLES

 

Section 2.1.                                 Transfer of Employment to Cyclerion
of Additional Employees; Post-Effective Time Transfers; Independent Contractors.

 

(a)                                 Following the date hereof and prior to the
Distribution Effective Time, Ironwood and Cyclerion may cause the employment of
individuals designated by Ironwood who are not employed by a Cyclerion Group
member as of the date hereof to be transferred to a Cyclerion Group member.

 

(b)                                 In the event that Ironwood determines
following the Distribution Effective Time that any individual employed outside
the United States (other than an individual who the Parties intend to be a
Cyclerion Employee) has inadvertently become employed by a member of the
Cyclerion Group (due to the operation of transfer of undertakings or similar law
or regulation), the Parties shall cooperate and take such actions as may be
reasonably necessary in order to cause the employment of such individuals to be
promptly transferred to a member of the Ironwood Group.

 

(c)                                  The Parties shall cooperate and take such
actions as may be reasonably necessary in order to minimize potential statutory,
contractual, plan-based or other severance or similar obligations to the Parties
or their Affiliates in connection with any transfers of employment described in
this Section 2.1.

 

(d)                                 Cyclerion will determine which, if any,
temporary workers, individual consultants or independent contractors who are
performing service primarily related to the Cyclerion Pharmaceutical Business,
it wishes to transfer to Cyclerion and, the Parties shall use reasonable efforts
to transfer the individual or to assign the applicable Contract to a member of
the Cyclerion Group and Cyclerion shall, or shall cause a member of the
Cyclerion Group to, assume and perform such Contract.

 

Section 2.2.                                 Assumption and Retention of
Liabilities.  Ironwood and Cyclerion intend that employment-related Liabilities
associated with Ironwood Participants are to be retained or assumed by Ironwood
or an Ironwood Group member (other than, for the avoidance of doubt, a

 

6

--------------------------------------------------------------------------------



 

Cyclerion Group member), and employment-related Liabilities associated with
Cyclerion Participants are to be assumed by Cyclerion or a Cyclerion Group
member, in each case, except as specifically set forth herein.  Accordingly, as
of the Distribution Effective Time:

 

(a)                                 Ironwood or the applicable member of the
Ironwood Group hereby retains or assumes and agrees to pay, perform, fulfill,
and discharge, except as expressly provided in this Agreement, (i) all
Liabilities arising under or related to Ironwood Plans, (ii) all employment or
service-related Liabilities with respect to (A) all Ironwood Participants and
(B) any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or non-payroll worker or in
any other employment or similar relationship primarily connected to Ironwood or
an Ironwood Group member and (iii) any Liabilities expressly transferred or
allocated to Ironwood or an Ironwood Group member under this Agreement (it being
understood and agreed that the provisions of this Agreement do not create or
constitute a source of any such Liability); and

 

(b)                                 Cyclerion hereby retains or assumes and
agrees to pay, perform, fulfill, and discharge, except as expressly provided in
this Agreement, (i) all Liabilities arising under or related to Cyclerion Plans,
(ii) all employment or service-related Liabilities with respect to (A) all
Cyclerion Participants and (B) any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker or in any other employment or similar relationship
primarily connected to Cyclerion or a Cyclerion Group member, including, without
limitation, for both (A) and (B) hereof, any such Liabilities that may have
arisen or that may be based upon events that occurred while such Cyclerion
Participant or other individual was employed by or otherwise provided services
to Ironwood or an Ironwood Group member, and (iii) any Liabilities expressly
transferred or allocated to Cyclerion or a Cyclerion Group member under this
Agreement.

 

Section 2.3.                                 Cyclerion Participation in the
Ironwood Plans.  Except as expressly provided in Article V of this Agreement,
effective not later than the Distribution Effective Time, Cyclerion and each
Cyclerion Group member shall cease to be a participating company in each
Ironwood Plan, and Ironwood and Cyclerion shall take all necessary action before
the Distribution Effective Time to effectuate such cessation as a participating
company.

 

Section 2.4.                                 Sponsorship of the Cyclerion
Plans.  Effective no later than immediately prior to the Distribution Effective
Time, Ironwood and Cyclerion shall take such actions (if any) as are required to
cause Cyclerion or a Cyclerion Group member to assume, sole sponsorship of, and
all Liabilities with respect to, each Cyclerion Plan.

 

Section 2.5.                                 No Duplication of Benefits; Service
and Other Credit.  Ironwood and Cyclerion shall adopt, or cause to be adopted,
all reasonable and necessary amendments and procedures to prevent Cyclerion
Participants from receiving duplicative benefits from the Ironwood Plans and the
Cyclerion Plans. With respect to Cyclerion Employees, each Cyclerion Plan shall
provide that for purposes of determining eligibility to participate, vesting,
and entitlement to benefits, service prior to the Distribution Effective Time
with Ironwood or an Ironwood Group member shall be treated as service with
Cyclerion or the applicable Cyclerion

 

7

--------------------------------------------------------------------------------



 

Group member.  Such service also shall apply for purposes of satisfying any
waiting periods, evidence of insurability requirements, or the application of
any preexisting condition limitations under any Cyclerion Plan.  Each Cyclerion
Plan shall, to the extent practicable, waive pre-existing condition limitations
with respect to Cyclerion Employees.  Cyclerion shall honor any deductibles
incurred by Cyclerion Employees and their eligible dependents under any Ironwood
medical plan (but not, for the avoidance of doubt, under any Ironwood dental
plan) in which they participated immediately prior to the Distribution Effective
Time during the then-elapsed portion of the calendar year prior to the
Distribution Effective Time for purposes of satisfying any deductibles or
out-of-pocket maximums under the Cyclerion Plans in which they are eligible to
participate after the Distribution Effective Time in the same plan year in which
such deductibles were incurred.  For the avoidance of doubt, Cyclerion shall not
be required to honor any co-payments incurred by Cyclerion Employees or their
eligible dependents under any Ironwood Health and Welfare Plan for purposes of
satisfying any out-of-pocket maximums under the Cyclerion Plans in which they
are eligible to participate after the Distribution Effective Time.

 

Section 2.6.                                 Reimbursements.  From time to time
after the Distribution Effective Time, the Parties shall reimburse one another,
within sixty (60) days following reasonable request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the cost of any
Liabilities satisfied or assumed by the Party requesting reimbursement or its
Affiliates that are made, pursuant to this Agreement, the responsibility of the
other Party or any of its Affiliates.

 

Section 2.7.                                 Approval of Plans.  Prior to the
Distribution Effective Time, Ironwood shall have caused Cyclerion to adopt the
Cyclerion Omnibus Equity Plan and an employee stock purchase plan intended to
meet the requirements of Section 423 of the Code and the regulations promulgated
thereunder (the “Cyclerion ESPP”) and have taken all actions as may be necessary
to approve the Cyclerion Omnibus Equity Plan and the Cyclerion ESPP in order to
satisfy the applicable requirements of the Code and the applicable rules and
regulations of the NASDAQ.

 

Section 2.8.                                 Delivery of Shares; Registration
Statement.  From and after the Distribution Effective Time, Ironwood shall have
sole responsibility for delivery of shares of Ironwood Common Stock pursuant to
awards issued under an Ironwood Plan in satisfaction of any obligations to
deliver such shares under such Ironwood Plan (including delivery to Cyclerion
Employees and Former Cyclerion Employees) and shall do so without compensation
from any Cyclerion Group member.  From and after the Distribution Effective
Time, Cyclerion shall have sole responsibility for delivery of shares of
Cyclerion Common Stock pursuant to awards issued under a Cyclerion Plan in
satisfaction of any obligations to deliver such shares under the Cyclerion Plans
(including delivery to Ironwood Employees and Former Ironwood Employees) and
shall do so without compensation from any Ironwood Group member.  Cyclerion
shall cause a registration statement on Form S-8 (or other appropriate form) to
be filed with respect to such issued or issuable shares prior to the
Distribution Effective Time and shall cause such registration to remain in
effect for so long as there may be an obligation to deliver Cyclerion shares
under such Cyclerion and/or Ironwood Plans.  Ironwood shall use commercially
reasonable efforts to assist Cyclerion in completing such registration.

 

Section 2.9.                                 Labor Relations.  To the extent
required by applicable Law or any agreement with a labor union, works council or
similar employee organization, the Parties shall

 

8

--------------------------------------------------------------------------------



 

cooperate to provide notice, engage in consultation and take any similar action
which may be required on its part in connection with the Separation.

 

ARTICLE III

 

DEFINED CONTRIBUTION AND NON-QUALIFIED DEFERRED COMPENSATION PLANS

 

Section 3.1.                                 401(k) Plan.

 

(a)                                 Establishment of Plan and Trust.  Prior to
the Distribution Effective Time, Ironwood shall cause Cyclerion or a Cyclerion
Group member to adopt the Cyclerion 401(k) Plan, which shall be substantially
similar in all material respects to the Ironwood 401(k) Plan, and any trust
agreements, other plan documents, summary plan descriptions, notices and
enrollment materials reasonably necessary to implement the Cyclerion
401(k) Plan, and shall cause trustees to be appointed for such plan.  Each
Cyclerion Employee who was eligible to participate in the Ironwood 401(k) Plan
immediately prior to the effective date of the Cyclerion 401(k) Plan (or prior
to the Distribution Effective Time, if later) shall be eligible to participate
in the Cyclerion 401(k) Plan as of its effective date, and the participation of
each Cyclerion Employee in the Ironwood 401(k) Plan shall cease as of such
date.  All other Cyclerion Employees shall become eligible to participate in the
Cyclerion 401(k) Plan as provided under the terms of such plan.

 

(b)                                 Assumption of Liabilities and Transfer of
Assets.  In accordance with applicable Law, Ironwood and Cyclerion shall cause,
in the manner described herein, the accounts under the Ironwood 401(k) Plan of
each Cyclerion Employee to be transferred to the Cyclerion 401(k) Plan on, or as
soon as practicable after, the effective date of the Cyclerion 401(k) Plan and
prior to the Distribution Date.  On, or as soon as practicable after, the
effective date of the Cyclerion 401(k) Plan, and prior to the Distribution Date:
(i) Ironwood shall cause the accounts (including any outstanding loan balances)
of each Cyclerion Employee in the Ironwood 401(k) Plan to be transferred from
the trust established under the Ironwood 401(k) Plan to the trust established
under the Cyclerion 401(k) Plan ; (ii) the Cyclerion 401(k) Plan shall assume
and be solely responsible for all Liabilities under the Cyclerion 401(k) Plan
relating to the accounts that are so transferred as of the time of such
transfer; and (iii) Cyclerion shall cause such transferred accounts to be
accepted by the Cyclerion 401(k) Plan and its related trust and shall cause the
Cyclerion 401(k) Plan to satisfy all protected benefit requirements under
Section 411(d)(6) of Code and applicable Law with respect to the transferred
accounts.

 

(c)                                  Severance from Employment.  Participants in
the Ironwood 401(k) Plan will not be treated as having experienced a severance
from employment, within the meaning of Section 401(k)(2)(B)(i) of the Code, for
purposes of such plans as a result of the Separation or the occurrence of the
Distribution Effective Time.

 

(d)                                 Post-Distribution Effective Time
Contributions.  If any Cyclerion Employees are entitled to employer matching
contributions under Section 1.11(a)(2) of the Ironwood 401(k) Plan (or any other
employer contributions under such plan) with respect to contributions made by
Cyclerion Employees into the Ironwood 401(k) Plan in the 2019 plan year

 

9

--------------------------------------------------------------------------------



 

prior to the Distribution Effective Time, and such employer matching
contributions have not yet been deposited into the Cyclerion Employees’ accounts
under the Ironwood 401(k) Plan as of the date such accounts are transferred from
the trust established under the Ironwood 401(k) Plan to the trust established
under the Cyclerion 401(k) Plan as set forth in Section 3.1(b), then Ironwood
shall contribute the amount of such employer matching contributions (and other
employer contributions, if any) into the applicable Cyclerion Employees’
accounts under the Ironwood 401(k) Plan as soon as practicable following the
determination of such employer matching contribution (and other employer
contribution, if any) amounts.  Ironwood shall then cause the amount of such
employer matching contributions (and other employer contributions, if any) to be
transferred to the Cyclerion 401(k) Plan in the manner set forth in
Section 3.1(b) as soon as practicable following their deposit into the Ironwood
401(k) Plan, and Cyclerion shall cause such transferred amounts to be accepted
by the Cyclerion 401(k) Plan.

 

ARTICLE IV

 

HEALTH AND WELFARE PLANS; PAYROLL; COBRA AND VACATION

 

Section 4.1.                                 Cessation of Participation in
Ironwood Health and Welfare Plans.  Prior to the Distribution Effective Time,
Cyclerion shall establish health and welfare plans (the “Cyclerion Health and
Welfare Plans”) which generally correspond to the Ironwood Health and Welfare
Plans in which Cyclerion Employees participate immediately prior to the
Distribution Effective Time.  As of the Distribution Effective Time, Cyclerion
Employees shall cease to participate in the Ironwood Health and Welfare Plans
and shall, as applicable, commence participation in the corresponding Cyclerion
Health and Welfare Plan in which they have enrolled.  Cyclerion shall cause
Cyclerion Employees and their covered dependents who participate in Ironwood
Health and Welfare Plans immediately before the Distribution Effective Time to
be automatically enrolled as of the Distribution Effective Time in such
Cyclerion Health and Welfare Plans as are made available to the Cyclerion
Employee.  The transfer of employment from Ironwood or an Ironwood Group member
to Cyclerion or a Cyclerion Group member prior to or as of the Distribution
Effective Time shall not be treated as a “qualifying event” with respect to any
Cyclerion Employee under the Ironwood Health and Welfare Plans or the Cyclerion
Health and Welfare Plans.

 

Section 4.2.                                 Allocation of Health and Welfare
Plan Liabilities.  All outstanding Liabilities relating to, arising out of, or
resulting from health and welfare coverage or claims incurred by or on behalf of
Cyclerion Employees or their covered dependents under the Ironwood Health and
Welfare Plans on or before the Distribution Effective Time shall be retained by
Ironwood.  Any Liabilities relating to, arising out of, or resulting from health
and welfare coverage or claims incurred by or on behalf of Cyclerion Employees
or their covered dependents under the Ironwood Health and Welfare Plans
following the Distribution Effective Time shall be assumed by Cyclerion;
provided, however, that to the extent such a Liability is covered under an
insurance policy maintained with respect to an Ironwood Health and Welfare Plan
regardless of when the Liability arises, and such Liability is not covered under
an insurance policy maintained with respect to a Cyclerion Health and Welfare
Plan, such Liability shall be retained by Ironwood to the extent of such
coverage; and provided further, however, that to the extent that Ironwood
receives prior to the Distribution Effective Time an invoice from a service
provider billing Ironwood for a service or product relating to health or welfare
coverage for

 

10

--------------------------------------------------------------------------------



 

Cyclerion Employees or their covered dependents following the Distribution
Effective Time, Ironwood shall be responsible for paying such invoice and
Cyclerion shall reimburse Ironwood for any amount paid by Ironwood.  For
purposes of this Agreement, a claim shall be incurred upon the date upon which
service or product giving rise to the Liability was provided. Any payments,
repayments, reimbursements or credits consisting of, or representing, dividends,
demutualizations, premium refunds, rebates, subrogation or similar
reimbursements, overpayments, class action recoveries, or like payments under,
or relating to, any Ironwood Health or Welfare Plan whenever occurring shall
remain the property solely of Ironwood and neither Cyclerion, any Cyclerion
Group member nor any Cyclerion Participant shall have any interest in or right
to such Ironwood property.

 

Section 4.3.                                 Flexible Spending Plan Treatment. 
Prior to the Distribution Effective Time, Cyclerion shall establish a dependent
care spending account and a medical care spending account (the “Cyclerion FSAs”)
effective as of the Distribution Effective Time, which Cyclerion FSAs shall have
terms that are substantially identical to the analogous Ironwood dependent care
and medical care flexible spending accounts (the “Ironwood FSAs”) as in effect
immediately prior to the Distribution Effective Time.  Cyclerion and Ironwood
shall take all steps necessary or appropriate so that the account balances
(positive or negative) under the Ironwood FSAs of each Cyclerion Employee who
has elected to participate therein in the year in which the Distribution
Effective Time occurs shall be transferred on, or as soon as practicable after,
the Distribution Effective Time from the Ironwood FSAs to the corresponding
Cyclerion FSAs.  The Cyclerion FSAs shall assume responsibility as of the
Distribution Effective Time for all outstanding dependent care and medical care
claims under the Ironwood FSAs of each Cyclerion Employee for the year in which
the Distribution Effective Time occurs and shall assume the rights of and agree
to perform the obligations of the analogous Ironwood FSA from and after the
Distribution Effective Time.  Cyclerion shall take all steps necessary or
appropriate so that the contribution elections of each such Cyclerion Employee
as in effect immediately before the Distribution Effective Time remain in effect
under the Cyclerion FSAs following the Distribution Effective Time. As soon as
practicable, after the Distribution Effective Time, Ironwood shall transfer to
Cyclerion an amount equal to the total contributions made to the Ironwood FSAs
by Cyclerion Employees in respect of the plan year in which the Distribution
Effective Time occurs, reduced by an amount equal to the total claims already
paid to Cyclerion Employees in respect of such plan year. From and after the
Distribution Effective Time, Ironwood shall provide Cyclerion with such
information such entity may reasonably request to enable it to verify any claims
information pertaining to an Ironwood FSA.

 

Section 4.4.                                 Workers’ Compensation Liabilities. 
All workers’ compensation Liabilities relating to, arising out of, or resulting
from any claim by Cyclerion Employees or Former Cyclerion Employees that result
from an accident or from an occupational disease which is incurred or becomes
manifest, as the case may be, on or before the Distribution Effective Time and
while such individual was employed by Ironwood or an Ironwood Group member shall
be retained by Ironwood.  Any workers’ compensation Liabilities relating to,
arising out of, or resulting from any claim by Cyclerion Employees or Former
Cyclerion Employees that result from an accident or from an occupational disease
which is incurred or becomes manifest, as the case may be, following the
Distribution Effective Time shall be assumed by Cyclerion; provided, however,
that to the extent such a Liability is covered under a workers compensation
insurance policy of Ironwood or an Ironwood Group member regardless of when the
Liability arises, and

 

11

--------------------------------------------------------------------------------



 

such Liability is not covered under a workers compensation insurance policy of
Cyclerion or a Cyclerion Group member, such Liability shall be retained by
Ironwood or an Ironwood Group member to the extent of such coverage; and
provided further, however, that to the extent that Ironwood or an Ironwood Group
member, as applicable,  receives prior to the Distribution Effective Time an
invoice for a covered expense with respect to such Liability, Ironwood shall be
responsible for paying such invoice and Cyclerion shall reimburse Ironwood for
any amount paid by Ironwood.  Notwithstanding the foregoing, Cyclerion shall
assume worker’s compensation Liabilities to the extent they are imposed on
Cyclerion under applicable Law or where the injury or illness related to the
Liability is aggravated or subject to further injury after the Distribution
Effective Time.  A Liability which must be paid due to the existence of a
deductible shall not be deemed to be covered by a workers compensation insurance
policy for purposes of this Section 4.4.  Subject to the foregoing, Cyclerion
and each Cyclerion Group member shall also be solely responsible for all
workers’ compensation Liabilities relating to, arising out of, or resulting from
any claim incurred for a compensable injury sustained by a Cyclerion Employee
that results from an accident or from an occupational disease which is incurred
or becomes manifest, as the case may be, after the Distribution Effective Time. 
Ironwood, each Ironwood Group member, Cyclerion and each Cyclerion Group member
shall cooperate with respect to processing of claims, any notification to
appropriate governmental agencies of the disposition and the issuance of new, or
the transfer of existing, workers’ compensation insurance policies and claims
handling contracts.

 

Section 4.5.                                 Payroll Taxes and Reporting. 
Ironwood and Cyclerion (i) shall, to the extent practicable, treat Cyclerion (or
a Cyclerion Group member designated by Cyclerion) as a “successor employer” and
Ironwood (or the appropriate Ironwood Group member) as a “predecessor,” within
the meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to
Cyclerion Employees for purposes of taxes imposed under the United States
Federal Unemployment Tax Act or the United States Federal Insurance
Contributions Act, and (ii) hereby agree to use commercially reasonable efforts
to implement the standard procedure described in Section 4 of Revenue Procedure
2004-53.  Without limiting in any manner the obligations and Liabilities of the
Parties under the Tax Matters Agreement, including all withholding obligations
otherwise set forth therein, Ironwood, each Ironwood Group member, Cyclerion and
each Cyclerion Group member shall each bear its responsibility for payroll tax
obligations and for the proper reporting to the appropriate governmental
authorities of compensation earned by their respective employees after the
Distribution Effective Time, including compensation related to the exercise of
stock options or the vesting or exercise of other equity awards, including in
instances where such equity awards are with respect to the equity of the other
Party.

 

Section 4.6.                                 COBRA and HIPAA Compliance. 
Ironwood or an Ironwood Group member shall retain the responsibility for
administering compliance with the health care continuation requirements of COBRA
for any COBRA qualified beneficiaries who incur a COBRA qualifying event or loss
of coverage under the Ironwood Health and Welfare Plans at any time before the
Distribution Effective Time.  Cyclerion shall be responsible for administering
compliance with the health care continuation requirements of COBRA, and the
corresponding provisions of the Cyclerion Health and Welfare Plans with respect
to Cyclerion Participants who incur a COBRA qualifying event or loss of coverage
under the Cyclerion Health and Welfare Plans at any time upon or after the
Distribution Effective Time.

 

12

--------------------------------------------------------------------------------



 

Section 4.7.                                 Vacation and Paid Time Off.  As of
the Distribution Effective Time, the applicable Cyclerion Group member shall
credit each Cyclerion Employee with the vacation that such individual has
accrued immediately prior to the Distribution Effective Time in accordance with
the vacation and personnel policies applicable to such employee immediately
prior to the Distribution Effective Time.

 

ARTICLE V

 

INCENTIVE COMPENSATION, EQUITY COMPENSATION AND OTHER BENEFITS

 

Section 5.1.                                 Annual Cash-Based Incentive Plans. 
As of the Distribution Effective Time, Cyclerion shall assume the obligation, if
any, to pay each Cyclerion Employee who is participating in an annual cash
incentive bonus program in respect of 2019 performance (whether payable in
fiscal year 2019 or fiscal year 2020) of Ironwood or an Ironwood Group member
such Cyclerion Employee’s incentive bonus under such plan, based upon the amount
accrued by Ironwood in respect of such obligations.  Cyclerion shall cause such
payments to be made to the applicable Cyclerion Employees at the time such
payments are made under the corresponding Ironwood incentive bonus program.

 

Section 5.2.                                 Awards under the Ironwood
Equity-Based Plans.  Ironwood and, where applicable, Cyclerion shall take all
actions necessary or appropriate so that each outstanding Ironwood Option, share
of Ironwood Restricted Stock and Ironwood RSU outstanding immediately prior to
the Distribution Effective Time shall be adjusted as set forth in this
Section 5.2.

 

(a)                                 Options.

 

(i)                                     Vested Ironwood Options.  Subject to
Section 5.2(a)(ii), upon the Distribution Effective Time, each vested Ironwood
Option, whether held by an Ironwood Participant or a Cyclerion Participant, will
be equitably adjusted in accordance with the Distribution, such that each
Ironwood Participant or Cyclerion Participant who holds vested Ironwood Options
shall, upon the Distribution Effective Time, hold vested Ironwood Options and
vested Cyclerion Options.

 

(1)                                 The number of shares of Ironwood Common
Stock subject to the vested adjusted Ironwood Option will be equal to the number
of shares of Ironwood Common Stock subject to the option immediately prior to
the Distribution Effective Time.  The per share exercise price of the vested
adjusted Ironwood Option will be equal to the per share exercise price of the
original Ironwood Option divided by the Adjustment Fraction, with the result
being rounded up to the nearest whole cent.  Each vested adjusted Ironwood
Option shall be subject to the same terms and conditions regarding type (whether
an Incentive Stock Option or a nonqualified Option), term, and other provisions
regarding exercise as set forth in the original Ironwood Option

 

13

--------------------------------------------------------------------------------



 

(including, for the avoidance of doubt, that a Cyclerion Participant will not be
deemed to have experienced a termination of employment for purposes of any
post-termination exercise provisions applicable to such vested adjusted Ironwood
Option so long as he or she remains in continued employment with Cyclerion).

 

(2)                                 The number of shares of Cyclerion Common
Stock subject to the vested Cyclerion Option will be equal to the number of
shares of Ironwood Common Stock subject to the option immediately prior to the
Distribution Effective Time divided by ten, with the result being rounded down
to the nearest whole share.  The per share exercise price of the vested
Cyclerion Option will be equal to the per share exercise price of the original
Ironwood Option divided by the Conversion Fraction, with the result being
rounded up to the nearest whole cent.  Each vested Cyclerion Option shall be
subject to the same terms and conditions regarding type (whether an Incentive
Stock Option or a nonqualified Option), term, and other provisions regarding
exercise as set forth in the original Ironwood Option (including, for the
avoidance of doubt, that an Ironwood Participant will not be deemed to have
experienced a termination of employment for purposes of any post-termination
exercise provisions applicable to such vested Cyclerion Option so long as he or
she remains in continued employment with Ironwood).

 

(ii)                                  Vested Ironwood Incentive Stock Options
under the 2010 Plan.

 

(1)                                 Incentive Stock Options held by Ironwood
Participants.  Notwithstanding anything to the contrary herein, unless an
Ironwood Participant has, pursuant to Section 23 of the 2010 Plan, submitted a
written request to the Administrator of the 2010 Plan to convert his or her
vested Ironwood Incentive Stock Options into vested non-statutory Options to
purchase Ironwood Common Stock (in which case, Section 5.2(a)(i) shall apply to
such awards), upon the Distribution Effective Time, each vested Ironwood
Incentive Stock Option granted pursuant to the 2010 Plan held by an Ironwood
Participant will be equitably adjusted solely into a vested adjusted Ironwood
Incentive Stock Option.  The number of shares of Ironwood Common Stock subject
to the vested adjusted Ironwood Incentive Stock Option will be equal to the
number of shares of Ironwood Common Stock subject to the option immediately
prior to the Distribution Effective Time multiplied by the

 

14

--------------------------------------------------------------------------------



 

Adjustment Fraction, with the result being rounded down to the nearest whole
share.  The per share exercise price of the adjusted Ironwood Incentive Stock
Option will be equal to the per share exercise price of the original Ironwood
Incentive Stock Option divided by the Adjustment Fraction, with the result being
rounded up to the nearest whole cent.  Each vested adjusted Ironwood Incentive
Stock Option shall be subject to the same terms and conditions regarding type
(whether an Incentive Stock Option or a nonqualified Option), term, and other
provisions regarding exercise as set forth in the original Ironwood Incentive
Stock Option.

 

(2)                                 Incentive Stock Options held by Cyclerion
Participants. Notwithstanding anything to the contrary herein, unless a
Cyclerion Participant has, pursuant to Section 23 of the 2010 Plan, submitted a
written request to the Administrator of the 2010 Plan to convert his or her
vested Ironwood Incentive Stock Options into vested non-statutory Options to
purchase Ironwood Common Stock (in which case, Section 5.2(a)(i) shall apply to
such awards), upon the Distribution Effective Time, each vested Ironwood
Incentive Stock Option granted under the 2010 Plan held by a Cyclerion
Participant will be converted into a vested Cyclerion Incentive Stock Option. 
The number of shares of Cyclerion Common Stock subject to the vested Cyclerion
Incentive Stock Option will be equal to the number of shares of Ironwood Common
Stock subject to the option immediately prior to the Distribution Effective Time
multiplied by the Conversion Fraction, with the result being rounded down to the
nearest whole share.  The per share exercise price of the Cyclerion Incentive
Stock Option will be equal to the per share exercise price of the original
Ironwood Incentive Stock Option divided by the Conversion Fraction, with the
result being rounded up to the nearest whole cent.  Each vested Cyclerion
Incentive Stock Option shall be subject to the same terms and conditions
regarding type (whether an Incentive Stock Option or a nonqualified Option),
term, and other provisions regarding exercise as set forth in the original
Ironwood Incentive Stock Option.

 

(iii)                               Unvested Ironwood Options held by Ironwood
Participants. Upon the Distribution Effective Time, each unvested Ironwood
Option held by an Ironwood Participant will be equitably adjusted solely into an
unvested adjusted Ironwood Option.  The number of shares of Ironwood Common
Stock subject to the unvested adjusted Ironwood Option will be equal to the
number of shares of Ironwood Common

 

15

--------------------------------------------------------------------------------



 

Stock subject to the option immediately prior to the Distribution Effective Time
multiplied by the Adjustment Fraction, with the result being rounded down to the
nearest whole share.  The per share exercise price of the unvested adjusted
Ironwood Option will be equal to the per share exercise price of the original
Ironwood Option divided by the Adjustment Fraction, with the result being
rounded up to the nearest whole cent.  Each unvested adjusted Ironwood Option
shall be subject to the same terms and conditions regarding type (whether an
Incentive Stock Option or a nonqualified Option), term, vesting, and other
provisions regarding exercise as set forth in the original Ironwood Option.

 

(iv)                              Unvested Ironwood Options held by Cyclerion
Participants.  Upon the Distribution Effective Time, each unvested Ironwood
Option held by a Cyclerion Participant will be converted into an unvested
Cyclerion Option.  The number of shares of Cyclerion Common Stock subject to the
unvested Cyclerion Option will be equal to the number of shares of Ironwood
Common Stock subject to the option immediately prior to the Distribution
Effective Time multiplied by the Conversion Fraction, with the result being
rounded down to the nearest whole share.  The per share exercise price of the
unvested Cyclerion Option will be equal to the per share exercise price of the
original Ironwood Option divided by the Conversion Fraction, with the result
being rounded up to the nearest whole cent.  Each unvested Cyclerion Option
shall be subject to the same terms and conditions regarding type (whether an
Incentive Stock Option or a nonqualified Option), term, vesting (including, for
the avoidance of doubt, that each Cyclerion Participant will receive service
credit for purposes of vesting for periods of employment with Ironwood prior to
the Distribution Effective Time), and other provisions regarding exercise as set
forth in the original Ironwood Option; provided, however, that each Cyclerion
Option held by Mark Currie that vests upon the attainment of specified
performance criteria shall be adjusted to provide that the relevant performance
criteria applies to performance of Cyclerion following the Distribution
Effective Time.

 

(v)                                 Extended Exercisability of Options.  Any
extended period of exercisability applicable to stock options held by an
individual listed on Schedule 5.2(a)(v) to which such individual becomes
entitled pursuant to an Executive Severance Agreement entered into prior to the
Distribution Effective Time between such individual and Ironwood or Cyclerion,
as applicable (or if such individual has not yet entered into an Executive
Severance Agreement with Ironwood or Cyclerion, as applicable, the extended
period of exercisability set forth opposite such individuals name on Schedule
5.2(a)(v)) shall apply to any adjusted Ironwood Options and any Cyclerion
Options issued in accordance with this Section 5.2.

 

(b)                                 Ironwood Restricted Stock.

 

(i)            Dividends in Respect of Ironwood Restricted Stock. Under the
terms of the Separation Agreement, Ironwood shall, on or prior to the
Distribution Effective Time, issue the number of shares of Cyclerion Common
Stock calculated under the Distribution Ratio to the holders of Ironwood
Restricted Stock as a dividend in respect of such Ironwood Restricted Stock
(such Cyclerion Common Stock, the “RSA Dividend”). The RSA Dividend shall be
fully vested upon distribution and not subject to the vesting terms to which the
underlying Ironwood Restricted Stock are then subject. For the avoidance of
doubt, all holders of Ironwood Restricted Stock on the Record Date shall be
entitled to receive the RSA Dividend.

 

16

--------------------------------------------------------------------------------



 

(ii)           Ironwood Restricted Stock held by Ironwood Directors. Each
outstanding Ironwood Restricted Stock award held by an individual who is a
member of Ironwood’s Board of Directors as of the Distribution Effective Time
shall remain subject to the same terms and conditions regarding term, vesting,
and other provisions as set forth in the original Ironwood Restricted Stock
award. For the avoidance of doubt, the Ironwood Restricted Stock shall continue
to vest only for so long as the applicable director of Ironwood continues to
serve on the Board of Directors of Ironwood.

 

(iii)          Ironwood Restricted Stock held by Cyclerion Directors. Upon the
Distribution Effective Time, each share of Ironwood Restricted Stock held by a
member of Cyclerion’s Board of Directors will be equitably adjusted solely into
shares of Cyclerion Restricted Stock. The number of shares of Cyclerion
Restricted Stock will be equal to the number of shares of Ironwood Restricted
Stock immediately prior to the Distribution Effective Time multiplied by the
Conversion Fraction, less the RSA Dividend received with respect to such share
of Ironwood Restricted Stock, with the result being rounded down to the nearest
whole share. Each Cyclerion Restricted Stock award shall be subject to the same
terms and conditions regarding term, vesting, and other provisions as set forth
in the original Ironwood Restricted Stock award. For the avoidance of doubt, the
Cyclerion Restricted Stock shall continue to vest only for so long as the
applicable director of Cyclerion continues to serve on the Board of Directors of
Cyclerion. For the further avoidance of doubt, the last vesting date of such
Cyclerion Restricted Stock shall be on the date of next annual meeting of
Ironwood stockholders after the Distribution Effective Time.

 

(c)                                  Ironwood RSUs.

 

(i)                                     Ironwood RSUs held by Ironwood
Participants.  Upon the Distribution Effective Time, each Ironwood RSU held by
an Ironwood Participant will be equitably adjusted solely into an adjusted
Ironwood RSU.  The number of shares of Ironwood Common Stock subject to the
adjusted Ironwood RSU will be equal to the number of shares of Ironwood Common
Stock subject to the Ironwood RSU immediately prior to the Distribution
Effective Time multiplied by the Adjustment Fraction, with the result being
rounded down to the nearest whole share.  Each adjusted Ironwood RSU shall be
subject to the same terms and conditions regarding term, vesting, and other
provisions as set forth in the original Ironwood RSU award.

 

(ii)                                  Ironwood RSUs held by Cyclerion
Participants.  Except as otherwise provided in this Section 5.2(c)(ii), upon the
Distribution Effective Time, each Ironwood RSU held by a Cyclerion Participant
will be equitably adjusted solely into an Cyclerion RSU.  The number of shares
of Cyclerion Common Stock subject to the Cyclerion RSU will be equal to the
number of shares of Ironwood Common Stock subject to the Ironwood RSU
immediately prior to the Distribution Effective Time multiplied by the
Conversion Fraction, with the result being rounded down to the nearest whole
share.  Each Cyclerion RSU shall be subject to the same terms and conditions
regarding term, vesting (including, for the avoidance of doubt, that each
Cyclerion Participant will receive service credit for purposes of vesting for
periods of employment with Ironwood prior to the Distribution Effective Time),
and other provisions as set forth in the original Ironwood RSU award. 
Notwithstanding anything to the contrary in this Section 5.2(c)(ii), each
Ironwood RSU granted on July 31, 2018 and designated as a “recognition award”
will be adjusted as provided in Section 5.2(c)(i).

 

17

--------------------------------------------------------------------------------



 

(d)                                 Delivery; Withholding.

 

(i)                                     Delivery.  Cyclerion shall be solely
responsible for the issuance of Cyclerion Common Stock in respect of the grant,
exercise and/or vesting of Cyclerion Options and Cyclerion RSUs (regardless of
the holder thereof).  Ironwood shall be solely responsible for the issuance of
Ironwood Common Stock in respect of the grant, exercise, and/or vesting of
Ironwood Options, Ironwood Restricted Stock and Ironwood RSUs (regardless of the
holder thereof).

 

(ii)                                  Withholding and Reporting. Following the
Distribution Effective Time, (i) Cyclerion shall be solely responsible for all
income, payroll and other tax remittance and reporting related to the
compensation of Cyclerion Participants in respect of Cyclerion Options and
Cyclerion RSUs and Ironwood Options, Ironwood Restricted Stock and Ironwood RSUs
and (ii) Ironwood shall be solely responsible for all income, payroll and other
tax remittance and reporting related to the compensation of Ironwood
Participants in respect of Cyclerion Options and Cyclerion RSUs and Ironwood
Options, Ironwood Restricted Stock and Ironwood RSUs. The Parties will cooperate
and communicate with each other and with third-party providers to effectuate the
withholding and remittance of any such taxes, as well as any required tax
reporting, in a timely, efficient and appropriate manner.  To the maximum extent
permitted under applicable Law, Ironwood and Cyclerion shall share, and shall
cause each member of its respective Group to share, with each other and their
respective agents and vendors all information reasonably necessary for the
efficient and accurate administration of each of the Ironwood Equity-Based Plans
and the Cyclerion Omnibus Equity Plan, including but not limited to information
regarding terminations of employment and the attainment of any specified
performance criteria set forth in any awards of Ironwood or Cyclerion Options,
Restricted Stock or RSUs.

 

(e)                                  Allocation of Tax Deduction.  The
allocation of any deduction in respect of equity based awards held by Ironwood
or Cyclerion Participants will be governed by Section 3.09 of the Tax Matters
Agreement.

 

(f)                                   Partial Interests in Shares.  To the
extent that any adjustment described in this Section 5.2 results in any
fractional interest in shares, such fractional interest shall be rounded down to
the nearest whole share and Ironwood or Cyclerion, as the case may be, shall pay
to their respective employees as soon as practicable following the Separation
Date a payment in cash equal to such fractional share interest multiplied by the
volume-weighted average trading price of the Ironwood Common Stock or Cyclerion
Common Stock, as the case may be, on the ten (10) trading days immediately
following the date upon which the Separation Effective Time occurs.

 

(g)                                  Administration.  Each of Ironwood and
Cyclerion shall establish an appropriate administration system (through E*TRADE
Securities LLC and Computershare Limited) in order to handle exercises and
delivery of shares in an orderly manner and provide reasonable levels of service
for equity award holders.  Upon the Distribution Effective Time, Cyclerion shall
succeed to all administrative and interpretive and other rights of Ironwood with
respect to awards converted into awards with respect to Cyclerion Common Stock
hereunder.  Each of Ironwood and Cyclerion agree that it shall engage E*TRADE
Securities LLC as its stock plan administrator until the date on which all
Cyclerion Options and RSUs held by Ironwood

 

18

--------------------------------------------------------------------------------



 

Participants and all Ironwood Options, Restricted Stock and RSUs held by
Cyclerion Participants have vested (or, with respect to Options, vested and been
exercised), expired, terminated or been forfeited or cancelled.  Notwithstanding
the foregoing sentence, Ironwood or Cyclerion may engage a stock plan
administrator other than E*TRADE Securities LLC with the written consent of the
other party.

 

(h)                                 No Effect on Subsequent Awards.  The
provisions of this Section 5.2 shall have no effect on the terms and conditions
of equity and equity-based awards granted following the Distribution Date by
Ironwood or Cyclerion.

 

(i)                                     No Termination of Employment or
Service.  Holders of equity or equity-based awards described in this Section 5.2
will not be treated as having experienced a termination of employment or service
for purposes of such awards as a result of the Separation or the occurrence of
the Distribution Effective Time.

 

Section 5.3.                                 Ironwood ESPP.  As of the
Distribution Effective Time, the participation of Cyclerion Employees in the
Ironwood ESPP shall terminate and, as soon as practicable following the
Distribution Date, the Cyclerion Employees shall receive a lump sum amount in
respect of their payroll deductions not previously used to purchase Ironwood
Common Stock in accordance with the terms of the Ironwood ESPP.

 

Section 5.4.                                 Blackout Period.

 

(a)                                 During the period beginning as of the Record
Date and ending as of the date that is eight (8) weeks following the
Distribution Date (the “Blackout Period”), no Ironwood Participant or Cyclerion
Participant who holds vested Ironwood Options may exercise such Ironwood
Options.

 

(b)                                 If the employment of an Ironwood Employee or
a Cyclerion Employee is terminated during the Blackout Period, and the entity
employing such individual (the “Employing Entity”), determines to extend the
period of exercisability applicable to stock options held by such Ironwood
Employee or Cyclerion Employee, the entity that does not employ such individual
(the “Non-Employing Entity”) shall also elect to extend the period of
exercisability applicable to any stock options held by such individual in the
Non-Employing Entity; provided, however, that the Non-Employing Entity shall not
be required to extend the period of exercisability for such stock options for
any period longer than is necessary to provide such individual the opportunity
to exercise his or her stock options in the Non-Employing Entity for the period
of time provided in the applicable award agreement.

 

Section 5.5.                                 Section 409A. The Parties agree
that their intent is that all payments and benefits under this Agreement will
comply with or be exempt from Section 409A of the Code to the extent
applicable.  This Agreement shall be interpreted such that all such payments and
benefits either comply with or are exempt from Section 409A of the Code, and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.
 Notwithstanding anything in this Agreement to the contrary, Ironwood and
Cyclerion agree to negotiate in good faith regarding the need for any treatment
of any payments or benefits hereunder different from that otherwise provided

 

19

--------------------------------------------------------------------------------



 

herein to ensure that the treatment of Ironwood or Cyclerion Options, RSUs,
Restricted Stock or other compensation hereunder does not cause the imposition
of a tax under Section 409A of the Code.

 

ARTICLE VI

 

GENERAL AND ADMINISTRATIVE

 

Section 6.1.                                 Sharing of Participant
Information.  To the maximum extent permitted under applicable Law, Ironwood and
Cyclerion shall share, and shall cause each member of its respective Group to
share, with each other and their respective agents and vendors all participant
information reasonably necessary for the efficient and accurate administration
of each of the Ironwood Plans and the Cyclerion Plans. Ironwood and Cyclerion
and their respective authorized agents shall, subject to applicable Laws on
confidentiality, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other Party, to the extent necessary for such administration.

 

Section 6.2.                                 No Third Party Beneficiaries.  No
provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee of Ironwood,
an Ironwood Group member, Cyclerion, or a Cyclerion Group member under this
Agreement, the Separation Agreement, any Ironwood Plan or Cyclerion Plan or
otherwise.  Except as expressly provided in this Agreement, nothing in this
Agreement shall preclude Cyclerion or any Cyclerion Group member, at any time
after the Distribution Effective Time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Cyclerion Plan, any benefit under any Cyclerion Plan or any trust, insurance
policy or funding vehicle related to any Cyclerion Plan; and (iii) except as
expressly provided in this Agreement, nothing in this Agreement shall preclude
Ironwood or any Ironwood Group member, at any time after the Distribution
Effective Time, from amending, merging, modifying, terminating, eliminating,
reducing, or otherwise altering in any respect any Ironwood Plan, any benefit
under any Ironwood Plan or any trust, insurance policy or funding vehicle
related to any Ironwood Plan.

 

Section 6.3.                                 Audit Rights with Respect to
Information Provided.  Each of Ironwood and Cyclerion, and their duly authorized
representatives, shall have the right to conduct reasonable audits with respect
to all information provided to it by the other Party pursuant to this
Agreement.  The Parties shall cooperate to determine the procedures and
guidelines for conducting audits under this Section 6.3, which shall require
reasonable advance notice by the auditing Party.  The auditing Party shall have
the right to make copies of any relevant records at its expense, subject to
applicable Law.  Failure of a third party service provider to provide
information shall not constitute a breach of this Section 6.3; provided, that
the applicable Party has timely requested the information from such service
provider

 

Section 6.4.                                 Fiduciary Matters.  Ironwood and
Cyclerion each acknowledge that actions required to be taken pursuant to this
Agreement may be subject to fiduciary duties or standards of conduct under ERISA
or other applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its

 

20

--------------------------------------------------------------------------------



 

good faith determination (as supported by advice from counsel experienced in
such matters) that to do so would violate such a fiduciary duty or standard.
Each Party shall be responsible for taking such actions as are deemed necessary
and appropriate to comply with its own fiduciary responsibilities and shall
fully release and indemnify the other Party for any Liabilities caused by the
failure to satisfy any such responsibility.

 

Section 6.5.                                 Consent of Third Parties.  If any
provision of this Agreement is dependent on the consent of any third party (such
as a vendor or Governmental Entity), Ironwood and Cyclerion shall use
commercially reasonable efforts to obtain such consent, and if such consent is
not obtained, to implement the applicable provisions of this Agreement to the
full extent practicable.  If any provision of this Agreement cannot be
implemented due to the failure of such third party to consent, Ironwood and
Cyclerion shall negotiate in good faith to implement the provision in a mutually
satisfactory manner.  The phrase “commercially reasonable efforts” as used
herein shall not be construed to require the incurrence of any non-routine or
unreasonable expense or liability or the waiver of any right.

 

Section 6.6.                                 Assignment of “Claw-Back” or
Recoupment Rights.  To the extent a member of the Ironwood Group holds any
repayment “claw-back” or recoupment rights with respect to remuneration paid or
provided to Cyclerion Employees (e.g., the right to require repayment of
compensation upon a termination of employment or misconduct by the employee) in
connection with any relocation benefit, sign-on bonus, tuition benefit or
otherwise, such rights are hereby assigned to Cyclerion upon the Distribution
Effective Time, it being agreed that the transactions contemplated by the
Separation Agreement shall not, in and of themselves, trigger any such repayment
or recoupment right.  The Parties shall cooperate to execute any further
documentation as may be necessary to evidence such assignment.

 

Section 6.7.                                 Proprietary Information and
Inventions Agreements.  Effective as of the Distribution Effective
Time, Ironwood shall, or shall cause the appropriate member of the Ironwood
Group to, waive such rights under any proprietary information, confidentiality,
inventions, restrictive covenant or similar agreement between any Cyclerion
Employee and any Ironwood Group member as Ironwood determines in its discretion
to be necessary or appropriate to permit such Cyclerion Employee to perform her
services to Cyclerion or a Cyclerion Group member from and after the
Distribution Effective Time.

 

ARTICLE VII

 

DISPUTE RESOLUTION

 

Section 7.1.                                 Negotiation.  A Party seeking
resolution of (i) a controversy, dispute or Action arising out of, in connection
with, or in relation to the interpretation, performance, nonperformance,
validity or breach of this Agreement or otherwise arising out of, or in any way
related to, this Agreement or the transaction contemplated hereby, including any
Action based on contract, tort, statute or constitution (collectively,
“Disputes”) shall provide written notice of such Dispute to the other Party,
specifying the terms of such Dispute in reasonable detail (“Dispute Notice”). 
The appropriate executives of the Parties who have authority to settle the
Dispute (or such other individuals designated by the respective executives)
shall attempt to resolve the Dispute through good faith negotiation for a
reasonable period of time; provided, that

 

21

--------------------------------------------------------------------------------



 

such reasonable period shall not, unless otherwise agreed by the Parties in
writing, exceed fifteen (15) days from the time of receipt by a Party of the
Dispute Notice.  If the Dispute has not been resolved within fifteen (15) days
after receipt of the Dispute Notice, the respective Chief Executive Officers or
their respective designees (with full settlement authority) of Ironwood and
Cyclerion shall meet in person (or where necessary, by phone) at a mutually
acceptable time and, if applicable, place, and thereafter as often as they
reasonably deem necessary, to attempt in good faith to resolve the Dispute.  Any
contractual time period or deadline under this Agreement or any Ancillary
Agreement to which such Dispute relates occurring after the Dispute Notice is
received shall not be deemed to have passed until such Dispute has been resolved
pursuant to this Article VII.

 

Section 7.2.                                 Arbitration.  Any Dispute that is
not resolved pursuant to Section 7.1 within thirty (30) days after receipt of a
Dispute Notice shall be resolved by final and binding arbitration pursuant to
the procedures set forth in Section 8.2 of the Separation Agreement.

 

Section 7.3.                                 Continuity of Service and
Performance.  Unless otherwise agreed in writing, the Parties shall continue to
provide service and honor all other commitments under this Agreement during the
course of a Dispute with respect to all matters not subject to such Dispute.

 

Section 7.4.                                 Injunctive or Other Equity Relief. 
Nothing contained in this Agreement shall deny any Party the right to seek
injunctive or other equitable relief in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding; provided, however, that any
other relief not expressly permitted under this Section 7.4 must be pursued in
accordance with Section 7.2, with all remedies being cumulative to the extent
allowed by applicable Law.  The Parties further agree that any action brought
under this Section 7.4 shall be brought exclusively in the state or federal
courts within the Commonwealth of Massachusetts and that such courts shall have
personal jurisdiction over the Parties in such action.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1.                                 Complete Agreement; Construction. 
This Agreement shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, course of dealings and writings with respect to such
subject matter.  In the event and to the extent that there shall be a conflict
between the provisions of this Agreement and the provisions of the Separation
Agreement, this Agreement shall prevail.

 

Section 8.2.                                 Transaction Agreements.  Except as
expressly set forth herein, this Agreement is not intended to address, and
should not be interpreted to address, the matters specifically and expressly
covered by the other Transaction Agreements.

 

Section 8.3.                                 Counterparts.  This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement, and shall become

 

22

--------------------------------------------------------------------------------



 

effective when one or more such counterparts have been signed by each of the
Parties and delivered to each of the Parties.

 

Section 8.4.                                 Survival of Agreements.  Except as
otherwise contemplated by this Agreement, all covenants and agreements of the
Parties contained in this Agreement shall survive the Distribution Effective
Time and remain in full force and effect in accordance with their applicable
terms.

 

Section 8.5.                                 Expenses.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, or as otherwise agreed to in writing by the Parties, all
out-of-pocket fees and expenses incurred at or prior to the Distribution
Effective Time in connection with, and as required by, the preparation,
execution, delivery and implementation of this Agreement shall be borne and paid
by Ironwood.

 

(b)                                 Except as otherwise expressly provided in
this Agreement (including this Section 8.4), or as otherwise agreed to in
writing by the Parties, each Party shall bear its own costs and expenses
incurred or accrued after the Distribution Effective Time; provided, however,
that, except as otherwise expressly provided in this Agreement, any fees, costs
and expenses incurred in obtaining any Consents or novation from a Third Party
in connection with the Transfer to or Assumption by a Party or its Subsidiary of
any Assets or Liabilities in connection with the Separation shall be borne by
the Party or its Subsidiary to which such Assets are being Transferred or which
is Assuming such Liabilities.

 

Section 8.6.                                 Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
English, shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 8.6):

 

To Ironwood:

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA 02142

United States

Attn: General Counsel

Phone: 617-621-7722

Facsimile: 617-588-0623

 

To Cyclerion:

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, MA 02142

United States

Attn: Chief Financial Officer

Phone: 857-327-8778

Facsimile: 617-890-6595

 

23

--------------------------------------------------------------------------------



 

Section 8.7.                                 Waivers.  The delay or failure of
either Party to exercise or enforce any of its rights under this Agreement will
not constitute, or be deemed to be, a waiver of those rights, nor will any
single or partial exercise of any such rights preclude any other or further
exercise thereof or the exercise of any other right.  No waiver of any provision
of this Agreement will be effective unless it is in writing and signed by the
Party against which it is being enforced.

 

Section 8.8.                                 Assignment.  No Party may assign
any rights or delegate any obligations arising under Agreement, in whole or in
part, directly or indirectly, without the prior written consent of the other
Party (such consent not to be unreasonably withheld, conditioned or delayed),
and any attempt to so assign any rights or delegate any obligations arising
under this Agreement without such consent shall be void.  Notwithstanding the
foregoing, no such consent shall be required for any such assignment or
delegation (i) with respect to Ironwood, to a Subsidiary of Ironwood (so long as
such Subsidiary remains a Subsidiary of Ironwood), (ii) with respect to
Cyclerion, to a Subsidiary of Cyclerion (so long as such Subsidiary remains a
Subsidiary of Cyclerion) or (iii) to a bona fide Third Party in connection with
a merger, reorganization, consolidation or the sale of all or substantially all
the assets of a Party so long as the resulting, surviving or transferee entity
assumes all the obligations of the assigning Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
non-assigning Party; provided, however, that in the case of each of the
preceding clauses (i) and (ii), no assignment permitted by this Section 8.7
shall release the assigning Party from liability for the full performance of its
obligations under this Agreement.  It is understood and agreed that any Party
may cause any of its Subsidiaries to perform any or all of its obligations
hereunder, and may designate any of its Subsidiaries to receive any of its
entitlements hereunder.

 

Section 8.9.                                 Successors and Assigns.  The
provisions of this Agreement and the obligations and rights hereunder shall be
binding upon, inure to the benefit of and be enforceable by (and against) the
Parties and their respective successors (whether by merger, acquisition of
assets or otherwise) and permitted assigns.

 

Section 8.10.                          Termination and Amendment.  This
Agreement may be terminated, modified or amended, and the Distribution may be
amended, modified or abandoned, at any time prior to the Distribution Effective
Time by and in the sole and absolute discretion of Ironwood without the approval
of Cyclerion or the stockholders of Ironwood.  In the event of such termination,
no Party shall have any liability of any kind to the other Party or any other
Person by reason of such termination.  After the Distribution Effective Time,
this Agreement may not be terminated, modified or amended except by an agreement
in writing signed by Ironwood and Cyclerion.

 

Section 8.11.                          Payment Terms.

 

(a)                                 Except as otherwise expressly provided to
the contrary in this Agreement, any amount to be paid or reimbursed by a Party
(and/or a member of such Party’s Group) to the other Party (and/or a member of
such other Party’s Group) under this Agreement shall be paid or reimbursed
hereunder within sixty (60) days after presentation of an invoice or a written
demand

 

24

--------------------------------------------------------------------------------



 

therefor, in either case setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount.

 

(b)                                 Except as expressly provided to the contrary
in this Agreement, any amount not paid when due pursuant to this Agreement (and
any amount billed or otherwise invoiced or demanded and properly payable that is
not paid within sixty (60) days of such bill, invoice or other demand) shall
bear interest at a rate per annum equal to the Prime Rate, from time to time in
effect, plus two percent (2%), calculated for the actual number of days elapsed,
accrued from the date on which such payment was due up to the date of the actual
receipt of payment.

 

(c)                                  Without the consent of the party receiving
any payment under this Agreement specifying otherwise, all payments to be made
by either Ironwood or Cyclerion under this Agreement shall be made in U.S.
dollars.  Except as expressly provided herein, any amount which is not expressed
in U.S. dollars shall be converted into U.S. dollars by using the exchange rate
published on Bloomberg at 5:00 p.m., Eastern time, on the day before the
relevant date, or in The Wall Street Journal, Eastern Edition, on such date if
not so published on Bloomberg.  Except as expressly provided herein, in the
event that any indemnification payment required to be made hereunder may be
denominated in a currency other than U.S. dollars, the amount of such payment
shall be converted into U.S. dollars on the date notice of the claim is given to
the Indemnifying Party.

 

Section 8.12.                          Subsidiaries.  Each of the Parties shall
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by any Subsidiary of
such Party or by any entity that becomes a Subsidiary of such Party at or after
the Distribution Effective Time, in each case to the extent such Subsidiary
remains a Subsidiary of the applicable Party.

 

Section 8.13.                          Third Party Beneficiaries.  This
Agreement is solely for the benefit of the Parties and shall not be deemed to
confer upon any Person other than the Parties any remedy, claim, liability,
reimbursement, cause of Action or other right beyond any that exist without
reference to this Agreement.

 

Section 8.14.                          Titles and Headings.  Titles and headings
to sections herein are inserted for the convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

Section 8.15.                          Governing Law.  This Agreement will be
governed by, construed and interpreted in accordance with the Laws of the
Commonwealth of Massachusetts, U.S.A., without reference to principles of
conflicts of Laws.

 

Section 8.16.                          Severability.  In the event any one or
more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic

 

25

--------------------------------------------------------------------------------



 

effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 8.17.                          Interpretation.  Interpretation of this
Agreement shall be governed by the following rules of construction: (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms “Section,” “paragraph,” “clause,” “Exhibit” and
“Schedule” are references to the Sections, paragraphs, clauses, Exhibits and
Schedules of this Agreement unless otherwise specified; (c) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words refer to this
entire Agreement, including the Schedules and Exhibits hereto; (d) references to
“$” shall mean U.S. dollars; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive;
(g) references to “written” or “in writing” include in electronic form;
(h) unless the context requires otherwise, references to “party” shall mean
Ironwood or Cyclerion, as appropriate, and references to “parties” shall mean
Ironwood and Cyclerion; (i) provisions shall apply, when appropriate, to
successive events and transactions; (j) the table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (k) Ironwood and
Cyclerion have each participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or burdening either party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; and (l) a reference to any Person includes
such Person’s successors and permitted assigns.

 

Section 8.18.                          No Duplication; No Double Recovery. 
Nothing in this Agreement is intended to confer to or impose upon any Party a
duplicative right, entitlement, obligation or recovery with respect to any
matter arising out of the same facts and circumstances.

 

Section 8.19.                          No Waiver.  No failure to exercise and no
delay in exercising, on the part of any Party, any right, remedy, power or
privilege hereunder shall operate as a waiver hereof or thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

Section 8.20.                          Transfer of Records and Information. 
Subject to applicable Law, Ironwood shall transfer to Cyclerion any and all
employment records and information (including, but not limited to, any Form I-9,
Form W-2 or other Internal Revenue Service forms) with respect to Cyclerion
Employees and other records reasonably required by Cyclerion to enable Cyclerion
properly to carry out its obligations under this Agreement. Such transfer of
records and information generally shall occur as soon as administratively
practicable on or after the Distribution Effective Time. Each Party will permit
the other Party reasonable access to employee records and information, to the
extent reasonably necessary for such accessing Party to carry out its
obligations hereunder (subject to applicable Law).

 

Section 8.21.                          Cooperation.  The Parties agree to
reasonably cooperate to effect the terms and conditions of this Agreement, from
and after the date hereof.

 

26

--------------------------------------------------------------------------------



 

[Signature Page Follows.]

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Halley Gilbert

 

 

Name: Halley Gilbert

 

 

Title: Senior Vice President

 

 

 

 

 

CYCLERION THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ William Huyett

 

 

Name: William Huyett

 

 

Title: President

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------